Case 1:21-cv-23348-BB Document1 Entered on FLSD Docket 09/16/2021 Page 1 of 14

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

 

CASE NO.:

JOAN FORTUN

Plaintiff,
v.
JAERO THRUST LLC.

Defendant.

/
COMPLAINT

COMES NOW, Plaintiff, JOAN FORTUN (hereafter referred to as “Plaintiff’), by and
through his undersigned counsel, and hereby sues Defendant, IAERO THRUST (hereafter
referred to as “Defendant”) and as grounds alleges:

JURISDICTIONAL ALLEGATIONS
1. This is an action to recover monetary damages, liquidated damages, interest, costs, and

attorney’s fees for willful violations of the American with Disabilities Act of 1990, 42

U.S.C. Sec. 1211, et seq. (“ADA”) and the Families First Coronavirus Response Act

(“FFCRA”) which is enforced through §§ 15(a)(3), 16 and 17, of the FLSA, 29 U.S.C.

Sect. 216-217, (see C.F.R. § 826.150) to redress injuries resulting from Defendant’s

unlawful, disability-based discriminatory of and retaliation against Plaintiff.

PARTIES
2. Plaintiff, JOAN FORTUN, is an adult, male resident of Miami-Dade County, Florida.
3. Defendant, IAERO THRUST LLC is a Florida Limited Liability Company authorized to

conduct business in the State of Florida and in Miami-Dade County, Florida.
Case 1:21-cv-23348-BB Document1 Entered on FLSD Docket 09/16/2021 Page 2 of 14

4. Defendant was a “person” and/or “employer” pursuant to Florida Civil Rights Act of 1992,
Fla. Stat. Sec. 760.01, et seq. since it employs fifteen or more employees for the applicable
statutory period; and it is subject to employment discrimination provisions of the applicable
statute, the FCRA.

5. Defendant is a “person” within the purview of the Florida Civil Rights Act of 1992, Fla.
Stat. Sec. 760.01, et seq.

6. At all times material hereto Defendant was an “employer” within the meaning of Florida
Civil Rights Act of 1992, Fla. Stat. Sec. 760.01, et seq.

7. At all times material hereto Plaintiff was an “employee” within the meaning of Florida
Civil Rights Act of 1992, Fla. Stat. Sec. 760.01, et seq.

8. At all times material hereto, Plaintiff is an “employee” within the meaning of the ADA 42
U.S.C. Sec. 1211, et seq.

9. At all times material hereto, Defendant is an “employer” within the meaning of the ADA
42 U.S.C. Sec. 1211, et seq.

JURISDICTION AND VENUE

10. This Honorable Court has jurisdiction over Plaintiffs claims pursuant to 28 U.S.C. §§131,
1343, and 1367.

11. Venue is proper because the events/employment practices alleged in this Complaint to be
unlawful were committed in Miami-Dade County, within jurisdiction of this Honorable
Court.

12. Plaintiff filed a charge of discrimination against Defendant with the Equal Opportunity
Commission (hereafter referred to as “EEOC”) and the Florida Commission on Human

Relations (hereafter referred to as “FCHR”).
Case 1:21-cv-23348-BB Document1 Entered on FLSD Docket 09/16/2021 Page 3 of 14

13.

14.

15.

16.

17.

18.

19.

20.

21.

22.

23.

Plaintiff files this complaint within 90 days after receiving a Notice of Right to Sue from
the EEOC. |
All conditions precedent for the filing of this action before this Honorable Court have been
previously met, including the exhaustion of all pertinent administrative procedures and
remedies.

FACTUAL ALLEGATIONS
On or about September 05, 2017, the Plaintiff was hired by the Defendant as an part
mover and later promoted to inspector.
The Plaintiff was fully qualified to be employed by the Defendant and could perform all
the essential function of the position held with the Defendant.
Congress has enacted the FFCRA, in part, to safeguard employees impacted by the
COVID-19 pandemic.
The Defendant is subject to the FFCRA.
The FFCRA mandates employers to provide up to two (2) weeks of paid leave and job
protection for employees who, among other things are subject to a governmental
quarantine or isolation order related to COVID-19 or are experiencing COVID-19
symptoms and are seeking a medical diagnosis.
On or about July 25", 2020, the Plaintiff began experiencing COVID-19 symptoms.
On or about July 25", 2020, the Plaintiff felt sick with a sore throat and a fever.
The Plaintiff informed the Defendant who immediately told Plaintiff to get tested for
COVID-19.
The Defendant perceived the Plaintiff to have a disability under the ADA, which was

COVID-19.
Case 1:21-cv-23348-BB Document1 Entered on FLSD Docket 09/16/2021 Page 4 of 14

24.

25.

26.

27.

28.

29.

30.

31.

32.

33.

34.

The Plaintiff waited for COVID-19 results in self-isolation required by governmental
order. |
On July 29, 2020, the Plaintiff informed Maria from Human Resources (H.R.) for the
Defendant that the Plaintiff tested positive for COVID-19.

On July 30, 2020, the Plaintiff received a call from Maria telling him his position was
terminated and to turn in his ID badge after recovering from COVID-19.

The Plaintiff was terminated by the Defendant as a result of his COVID-19 diagnosis.
The Plaintiff was terminated for exercising her rights under the FFCRA.

As a result of Defendant’s discriminatory and retaliatory treatment of Plaintiff based on
COVID-19 diagnosis, the Plaintiff has suffered damages and was forced to retain
undersigned counsel.

COUNT I
DISABILITY DISCRIMINATION IN VIOLATION OF THE ADA

Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-26 above as
is set out in full herein.

Plaintiff is a member of a protected class under the ADA.

By the conduct described above, Defendant has engaged in discrimination against Plaintiff
because of Plaintiffs perceived disability and subjected Plaintiff to disability-based
animosity.

Such discrimination was based upon the Plaintiffs perceived disability in that the Plaintiff
would not have been the object of discrimination but for the fact of her medical condition.
Defendant’s conduct complained of herein was willful and in disregard of Plaintiff's

protected rights. Defendant and its supervisory personnel were aware that discrimination
Case 1:21-cv-23348-BB Document1 Entered on FLSD Docket 09/16/2021 Page 5 of 14

on the basis of Plaintiffs perceived disability was unlawful but acted in reckless disregard
of the law. |

35. At all times material hereto, the employees exhibiting discriminatory conduct towards the
Plaintiff possessed the authority to affect the terms, conditions, and privileges of Plaintiff's
employment with the Defendant.

36. Defendant retained all employees who exhibited discriminatory conduct toward the
Plaintiff and did so despite the knowledge of said employees engaging in discriminatory
actions.

37. As aresult of Defendant’s actions, as alleged herein, Plaintiff has been deprived of rights,
has been exposed to ridicule and embarrassment, and has suffered emotional distress and
damage.

38. The conduct of Defendant, by and through the conduct of its agents, employees, and/or
representatives, and the Defendant’s failure to make prompt remedial action to prevent
continued discrimination against the Plaintiff, deprived the Plaintiff of statutory rights
under federal law.

39. The actions of the Defendant and/or its agents were willful, wanton, and intentional, and
with malice or reckless indifference to the Plaintiff’s statutorily protected rights, thus
entitling Plaintiff to damages in the form of compensatory and punitive damages pursuant
to federal law, to punish the Defendant for its actions and to deter it, and others, from such
action in the future.

40. Plaintiff has suffered and will continue to suffer both irreparable injury and compensable
damages as a result of Defendant’s discriminatory practices unless and until this Honorable

Court grants relief.
Case 1:21-cv-23348-BB Document1 Entered on FLSD Docket 09/16/2021 Page 6 of 14

41. The American with Disabilities Act, 42 U.S.C. Sec. 12101, et seq., prohibits employers
from discriminating against qualified individuals because of a disability or perceived
disability “in regard to job application procedures, the hiring, advancement, or discharge
or employees, employee compensation, job training, and other terms, conditions, and
privileges of employment.” 42 U.S.C. Sec. 12112.

42. Plaintiff was fully qualified to be employed by Defendant and could perform all the
essential function of the position held with Defendant.

43. Defendant is a covered employer to which the ADA applies.

44. Defendant discharged Plaintiff from employment because of Plaintiff's perceived
disability.

45. Defendant made no individualized assessment to determine whether Plaintiff could
perform the essential functions of the job and be employed by Defendant, or whether a
reasonable accommodation would enable her to be employed by Defendant, as required
under the ADA.

46. Defendant’s discharge of Plaintiff on the basis of her perceived disability and Defendant’s
failure to make an individualized assessment to determine whether Plaintiff could be
employed or whether a reasonable accommodation would enable her to be employed by
Defendant violated the ADA.

47. As a result of Defendant’s actions, Plaintiff has suffered and will continue to suffer both
economic and non-economic harm.

WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:

a. Adjudge and decree the Defendant has violated the ADA, and has willfully, intentionally,

and with reckless disregard for Plaintiff's rights;
Case 1:21-cv-23348-BB Document 1 Entered on FLSD Docket 09/16/2021 Page 7 of 14

b.

48.

49,

50.

51.

52.

Enter a judgment requiring that Defendant pay Plaintiff appropriate back pay, benefits’
adjustment, and prejudgment interest at amounts to be proved at trial for the unlawful
employment practices described herein;

Enter an award against Defendant and award Plaintiff compensatory damages for mental
anguish, personal suffering, and loss of enjoyment of life;

Award Plaintiff the costs of this action, together with reasonable attorney’s fees; and
Grant Plaintiff such additional relief as the Court deems just and proper under the
circumstances.

COUNT I
VIOLATION OF THE FFCRA

Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-26 above as
is set out in full herein.

The FFCRA mandates covered employers to provide up to two (2) weeks of paid leave
and job protection for employees who, among other things are (1) subject to a
governmental quarantine or isolation order related to COVID-19 or (3) are experiencing
COVID-19 symptoms and are seeking a medical diagnosis.

The FFCRA prohibits employers from discharging, disciplining, or otherwise
discriminating against any employee who takes paid sick leave under the FFCRA.

The provisions of the FFCRA apply to leave taken between April 1, 2020 and December
31, 2020.

Plaintiff was entitled to up to two weeks of paid sick leave pursuant to the FFCRA
because she was experiencing COVID-19 related symptoms awaiting a medical

diagnosis.
Case 1:21-cv-23348-BB Document1 Entered on FLSD Docket 09/16/2021 Page 8 of 14

53. Yet, Defendant blatantly disregarded its obligations under the FFCRA and terminated
her.

54. Defendant’s violation of the FFCRA was willful.

 

55. As a direct and proximate result of Defendant’s violation of the FFCRA, Plaintiff has
been damaged.

WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:

a. Adjudge and decree the Defendant has violated the FFCRA, and has willfully,
intentionally, and with reckless disregard for Plaintiff's rights;

b. Enter a judgment requiring that Defendant pay Plaintiff appropriate back pay, benefits’
adjustment, and prejudgment interest at amounts to be proved at trial for the unlawful
employment practices described herein;

c. Enter an award against Defendant and award Plaintiff compensatory damages for mental
anguish, personal suffering, and loss of enjoyment of life;

d. Award Plaintiff the costs of this action, together with reasonable attorney’s fees; and

e. Grant Plaintiff such additional relief as the Court deems just and proper under the
circumstances.

COUNT II
DISABILITY DISCRIMINATION IN VIOLATION OF THE FCRA

56. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-22 above as
is set out in full herein.

57. Plaintiff is a member of a protected class under the FCRA.

58. By the conduct described above, Defendant has engaged in discrimination against Plaintiff

because of Plaintiffs disability and subjected the Plaintiff to disability-based animosity.
Case 1:21-cv-23348-BB Document1 Entered on FLSD Docket 09/16/2021 Page 9 of 14

59. Such discrimination was based upon the Plaintiffs disability in that Plaintiff would not
have been the object of discrimination but for the fact that Plaintiff suffered a work-related
injury/medical condition.

60. Defendant’s conduct complained of herein is willful and in disregard of Plaintiffs

 

protected rights. Defendant and its supervisory personnel were aware that discrimination
on the basis of Plaintiff's disability was unlawful but acted in reckless disregard of the law.

61. At all times material hereto, the employees exhibiting discriminatory conduct towards
Plaintiff possessed the authority to affect the terms, conditions, and privileges of Plaintiffs
employment with the Defendant.

62. Defendant retained all employees who exhibited discriminatory conduct toward the
Plaintiff and did so despite the knowledge of said employees engaging in discriminatory
actions.

63. As a result of Defendant’s actions, as alleged herein, Plaintiff has been deprived of rights,
has been exposed to ridicule and embarrassment, and has suffered emotional distress and
damage.

64. The conduct of Defendant, by and through the conduct of its agents, employees, and/or
representatives, and the Defendant’s failure to make prompt remedial action to prevent
continued discrimination against the Plaintiff, deprived the Plaintiff of statutory rights
under federal law.

65. The actions of the Defendant and/or its agents were willful, wanton, and intentional, and
with malice and reckless indifference to the Plaintiffs statutorily protected rights, thus

entitling Plaintiff to damages in the form of compensatory and punitive damages pursuant
Case 1:21-cv-23348-BB Document 1 Entered on FLSD Docket 09/16/2021 Page 10 of 14

to federal law to punish the Defendant for its actions and to deter it, and others from such

action in the future. |

66. Defendant constructively discharged Plaintiff from employment because of Plaintiff's
disability. |

67. Defendant’s constructive discharge of Plaintiff on the basis of her disability and
Defendant’s failure to make an individualized assessment to determine whether Plaintiff
could be employed or whether a reasonable accommodation would enable her to be
employed by Defendant violated the FCRA.

68. Plaintiff has suffered and will continue to suffer both irreparable injury and compensable
damages as a result of Defendant’s discriminatory practices unless and until this Honorable
Court grants relief.

WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:

a. Adjudge and decree that Defendant has violated the FCRA, and has done so willfully,
intentionally, and with reckless disregard for Plaintiff's rights;

b. Enter a judgment requiring that Defendant pay Plaintiff appropriate back pay, benefits’
adjustment, and pre-judgment interest at amounts to be provided at trial for the
unlawful employment practices described herein;

c. Enter an award against Defendant and award Plaintiff compensatory damages for
mental anguish, personal suffering, and loss of enjoyment of life;

d. Award Plaintiff the costs of this action, together with reasonable attorney’s fees; and

e. Grant Plaintiff such additional relief as the Court deems just and proper under the

circumstances.
Case 1:21-cv-23348-BB Document1 Entered on FLSD Docket 09/16/2021 Page 11 of 14

COUNT Ul
RETALITION UNDER THE FFCRA

69. Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-26 above as
is set out in full herein.

70. The FFCRA prohibits employers from discharging or otherwise discriminating against
any employee because the employee qualified and/or took qualifying paid sick leave.

71. Despite the FFCRA’s requirements, Defendant unlawfully terminated Plaintiff after she
took leave as a result of symptoms and possible COVID-19 diagnosis.

72. As a direct and proximate result of Defendant’s retaliation, Plaintiff suffered damages.

WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:

a. Adjudge and decree the Defendant has violated the FFCRA, and has willfully,
intentionally, and with reckless disregard for Plaintiff's rights;

b. Enter a judgment requiring that Defendant pay Plaintiff appropriate back pay, benefits’
adjustment, and prejudgment interest at amounts to be proved at trial for the unlawful
employment practices described herein;

c. Enter an award against Defendant and award Plaintiff compensatory damages for mental
anguish, personal suffering, and loss of enjoyment of life;

d. Award Plaintiff the costs of this action, together with reasonable attorney’s fees; and

e. Grant Plaintiff such additional relief as the Court deems just and proper under the
circumstances.

COUNT IV
RETALIATION IN VIOLATION OF THE FCRA

73. Plaintiff re-alleges and re-affirms Paragraphs 1-22 as is it is fully set forth herein.

74. Plaintiff is a member of a protected class under the FCRA
Case 1:21-cv-23348-BB Document 1 Entered on FLSD Docket 09/16/2021 Page 12 of 14

75.

76.

77.

78.

79.

80.

By the conduct described above, Defendant retaliated against Plaintiff for exercising
rights protected under the FCRA |
Defendant’s conduct complained of herein was willful and in disregard of Plaintiffs
protected rights. Defendant and its supervisory personnel were aware that discrimination
on the basis of Plaintiffs disability was unlawful but acted in reckless disregard of the
law.

As aresult of Defendant’s actions, as alleged herein, Plaintiff has been deprived of rights,
has been exposed to ridicule and embarrassment, and has suffered emotional distress and
damage.

The conduct of Defendant, by and through the conduct of its agents, employees, and/or
representatives, and the Defendant’s failure to make prompt remedial action to prevent
continued discrimination against the Plaintiff, deprived Plaintiff of statutory rights under
federal law.

The actions of the Defendant and/or its agents were willful, wanton, and intentional, and
with malice or reckless indifference to the Plaintiff's statutorily protected rights, thus
entitling Plaintiff to damages in the form of compensatory and punitive damages pursuant
to federal law, to punish the Defendant for its actions and to deter it, and others from such
action in the future.

Plaintiff has suffered and will continue to suffer both irreparable injury and compensable
damages as a result of Defendant’s discriminatory practices and until this honorable

Court grants relief.

WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:
Case 1:21-cv-23348-BB Document1 Entered on FLSD Docket 09/16/2021 Page 13 of 14

a. Adjudge and decree the Defendant has violated the FCRA, and has willfully, intentionally,
and with reckless disregard for Plaintiffs rights; |

b. Enter a judgment requiring that Defendant pay Plaintiff appropriate back pay, benefits’
adjustment, and prejudgment interest at amounts to be proved at trial for the unlawful
employment practices described herein;

c. Enter an award against Defendant and award Plaintiff compensatory damages for mental
anguish, personal suffering, and loss of enjoyment of life;

d. Award Plaintiff the costs of this action, together with reasonable attorney’s fees; and

e. Grant Plaintiff such additional relief as the Court deems just and proper under the
circumstances.

WHEREFORE, Plaintiff respectfully prays for the following relief against Defendant:

a. A declaratory judgment that the aforementioned actions, conduct, and practices of
Defendants violate the laws of the United States and the State of Florida;

b. Anaward of damages in an amount to be determined at trial, plus pre-judgment interest,
to compensate Plaintiff for all monetary and or economic harm;

c. Anaward of damages in an amount to be determined at trial, plus pre-judgment interest,
to compensate Plaintiff for all non-monetary and/or compensatory harm, including, but
not limited to, compensation for his mental anguish, humiliation, embarrassment,
stress, anxiety, emotional pain and suffering, emotional distress, and /or physical
injuries;

d. An award of damages for any and all other monetary and/or non-monetary losses
suffered by Plaintiff in an amount to be determined at trial, plus pre-judgment interest;

e. An award of punitive damages;
Case 1:21-cv-23348-BB Document 1 Entered on FLSD Docket 09/16/2021 Page 14 of 14

f. An award of costs that Plaintiff has incurred in this action, as well as Plaintiff's
reasonable attorneys’ fees to the fullest extent permitted by law; and

g. Such other and further relief as the Court may deem just and proper.

JURY DEMAND

Plaintiff demands trial by jury of all issues triable as of right by jury.

Respectfully submitted

GALLARDO LAW OFFICE, P.A.
8492 SW 8" Street

Miami, Florida 33144

Telephone: (305) 261-7000
Facsimile: (305) 261-0088

   

By:
Elvis J’Adan¥€sq.
Fla. Bar No.: 24223
